Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on May 26, 2022 was received. Claims 1, 7 11-12, 14 and 16-20 were amended. Claim 15 was canceled. Claim 21 was added. Claims 5-6 were amended.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 24, 2022. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 8-14, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Topping (US20190294050). 
Regarding claim 1, Topping teaches a method of coating a electrostatic chuck (ESC) to support substrate in a process for making semiconductor devices (paragraphs 0004, 0008, 0066) (a method of processing microelectronic workpieces). Topping teaches to form a protective layer of silicon oxide or silicon nitride on the surface of the ESC in a processing chamber (paragraph 0042). Topping teaches to load the substrate 122 into the processing chamber (paragraph 0048) on the ESC where the coating is formed wherein the protective layer is in direct physical contact with the backside of the surface of the substrate (paragraphs 0030-0031, 0054-0055, see figures 4A and 4B). Topping teaches to preform etching process on the substrate (paragraph 0049). Topping teaches the layer is a thin film (paragraph 0056). It is the position of the examiner that property of the protective layer, provides lubrication between substrate and the chuck, is inherent, given that the material of the protective coating (silicon based coating), method of forming the coating (plasma chemical vapor deposition, paragraph 0042) and the benefit of the protective coating for providing protection to the chuck from degradation and wear due to the shear lateral forces caused by different rates of thermal expansion of the substrate (paragraph 0038, see instant application claim 13) disclosed by Topping and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
 Regarding claim 2, Topping teaches preforming comprises an etch process (paragraph 0049).
Regarding claim 3, Topping teaches the etch process comprises a plasma etch process (paragraph 0021).
Regarding claim 8, Topping teaches the chuck is electrostatic chuck (paragraph 0004).
Regarding claim 9, Topping teaches the microelectronic workpiece is a semiconductor wafer (paragraph 0060).
Regarding claim 10, Topping teaches the protective coating is formed on the minimum contact area of the ESC (paragraphs 0030 and 0054), which reduces the amount of surface area of the backside of the substrate in contact with the chucking surface (paragraph 0031). 
Regarding claim 11, It is the position of the examiner that property of reduced contact results in fewer scratches in the backside surface of the substrate  and the scratches tending to form particles that can be transported to a front side of the substrate, is inherent, given that the material of the protective coating (silicon based coating), method of forming the coating (plasma chemical vapor deposition, paragraph 0042) and the method of processing substrate (etching and deposition), the reduced contact between the backside and the substrate and the protective layer, and the benefit of the protective coating for providing protection to the chuck from degradation and wear due to the shear lateral forces caused by different rates of thermal expansion of the substrate (paragraph 0038, see instant application claim 13) disclosed by Topping and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claim 12, It is the position of the examiner that property of, reduced particle count on the front side of the substrate by using the protective layer, is inherent, given that the material of the protective coating (silicon based coating), method of forming the coating (plasma chemical vapor deposition, paragraph 0042) and the method of processing substrate (etching and deposition), the reduced contact between the backside and the substrate and the protective layer, and the benefit of the protective coating for providing protection to the chuck from degradation and wear due to the shear lateral forces caused by different rates of thermal expansion of the substrate (paragraph 0038, see instant application claim 13) disclosed by Topping and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Regarding claim 13, Topping teaches the one or more temperature transitions due to differences in thermal expansion coefficient between the workpiece and the chuck and a shear lateral forces (friction) is created by the difference of the thermal expansion (paragraphs 0049, 0008 and 0038). It is the position of the examiner that property of the protective layer, the lubrication provides by the protective layer reduces friction between the workpiece and the chuck during the temperature transitions, is inherent, given that the material of the protective coating (silicon based coating), method of forming the coating (plasma chemical vapor deposition, paragraph 0042) and the benefit of the protective coating for providing protection to the chuck from degradation and wear due to the shear lateral forces caused by different rates of thermal expansion of the substrate (paragraph 0038, see instant application claim 13) disclosed by Topping and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Regarding claim 14, Topping teaches to deposit the protective layer on the surface of the chuck using plasma chemical vapor deposition (plasma deposition and CVD) (paragraph 0042).
Regarding claim 18, Topping teaches the protective layer is silicon based (silicon oxide and silicon nitride) (paragraph 0042).
Regarding claim 20, Topping teaches after processing the substrate, preforming a clean process in the process chamber to remove the protective layer from the surface of the chuck (paragraph 0051).
Regarding claim 21, Topping teaches after removing the protective layer (first protective layer), forming a new protective layer on the ESC, and repeat loading a substrate (second microelectronic workpiece) on the second protective layer formed on the surface of the chuck in the processing chamber, preforming etching or deposition on the second microelectronic workpiece and preforming a second clean process in the process chamber to remove the second protective layer from the surface of the chuck (paragraph 0052). 

Claim Rejections - 35 USC § 103
Claims 4, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Topping (US20190294050) as applied to claims 1- 3, 8-14, 18 and 20-21 above, and further in view of Nishimura (US20070212816). 
Regarding claim 4, Topping teaches all limitations of this claim, except the plasma etch process comprises a RIE process. Nishimura teaches a substrate processing system which enables scratching of the rear surface of a substrate to be prevented, wherein the substrate process is plasma etching, the substrate is a semiconductor wafer and the substrate is supported by an electrostatic chuck (abstract, paragraphs 0002, 0006 and 0031). Nishimura teaches the plasma etching process is reactive ion etch (RIE) (paragraphs 0004, 0053 and 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use RIE as the plasma etching system as suggested by Nishimura in the method of processing microelectronics as disclosed by Boyd because Nishimura teaches RIE is a common etching process for manufacturing semiconductor device (paragraphs 0004, 0053 and 0056).
Regarding claim 11, Nishimura teaches to deposit a protective layer on the backside of the substrate to prevent the rear surface of the substrate to be scratched (paragraph 0010) and it would be reasonably expected to reduce contact between the chuck and the backside surface of the substrate; wherein the protective layer is CF type protective film formed by CVD (paragraphs 0039 and 0067), which the same as the claimed invention. Since Boyd also teaches the protective layer on chuck was intended to reduce contact with the workpiece (see paragraph 0039), it would be obvious to one of ordinary skill in the art that the CF protective coating of Nishimura would be able to formed on the surface of the chuck in Boyd to achieve the same effect of reduced scratches of the backside of the substrate. It is the position of the examiner that property of “the scratches tending to form particles that can be transported to a front side of the microelectronic workpiece”, is intrinsic and reasonably expected from the combination of Boyd and Nishimura, given that the plasma etching process, substrate (semiconductor) and the protective coating material CF type protective film formed by CVD (carbon based) disclosed by Boyd and/or Nishimura and the present application are the same.
Regarding claim 12, it would be reasonably expected the method reduces particle count on the front side of the microelectronic workpiece by 1 to 80 percent by using the protective layer, given that the plasma etching process, substrate (semiconductor) and the protective layer (CF type by CVD) disclosed by Boyd in view of Nishimura and the present application are the same
Regarding claim 16, Nishimura teaches a substrate processing system which enables scratching of the rear surface of a substrate to be prevented, wherein the substrate process is plasma etching, the substrate is a semiconductor wafer and the substrate is supported by an electrostatic chuck (abstract, paragraphs 0002, 0006 and 0031). Nishimura teaches to deposit a thin film protective layer on the backside of the substrate to prevent the rear surface of the substrate to be scratched (paragraph 0010) and it would be reasonably expected to reduce contact between the chuck and the backside surface of the substrate; wherein the protective layer is CF type protective film formed by CVD (paragraphs 0039 and 0067), which the same as the claimed invention. Since Topping also teaches the protective layer on chuck was intended to reduce contact with the workpiece, it would be obvious to one of ordinary skill in the art that the CF protective coating of Nishimura would be able to formed on the surface of the chuck in Boyd to achieve the same effect of reduced scratches of the backside of the substrate. It is the position of the examiner that property of “protective layer provides lubrication between the microelectronics workpiece and the chuck”, is intrinsic and reasonably expected from the combination of Boyd and Nishimura, given that the plasma etching process, substrate (semiconductor) and the protective coating material CF type protective film formed by CVD (carbon based) disclosed by Boyd and/or Nishimura and the present application are the same. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the CF protective layer between the backside of the substrate and the chuck as suggested by Nishimura in the method of processing microelectronics as disclosed by Boyd because Nishimura teaches it can prevent the rear surface of the wafer from being scratched when the wafer is attracted to the electrostatic chuck and the adhesion between the wafer and the electrostatic chuck ca be improved, and hence the controllability of the temperature of the wafer can be improved (paragraph 0067).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Topping (US20190294050) as applied to claims 1- 3, 8-14,18 and 20-21 above, and further in view of Boyd (US20170140970).
Regarding claim 7, Topping teaches all limitation of this claim, except the plasma etch process comprises a RIE process. However, Boyd teaches a method of making an electrostatic chuck to support substrate in a plasma processing for making semiconductor devices, which is also known as microelectronics (abstract, paragraphs 0001-0002) and discloses to inject an inert gas (helium) between the chuck and the backside of the substrate to enhance heat transfer (facilitate thermal conductance) (paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inject an inert gas in a gap between the protective layer and the backside surface of the substrate as suggested by Boyd in the method of Topping because Boyd teaches the inert gas enhance heat transfer (facilitate thermal conductance) (paragraph 0027). 

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Topping (US20190294050) in view of Nishimura (US20070212816) as applied to claims 1-4, 8-14, 16, 18 and 20-21 above, and further in view of Matsuoka (US20090230558). 
Regarding claim 17, Topping in view of Nishimura teaches all limitations of this claim, except the plasma deposition process uses a as chemistry as recited in the instant claim. However, Matsuoka teaches a method of manufacturing a semiconductor device (abstract) and discloses a CF film formed by plasma CVD uses a gas chemistry of CH2F2, CHF3 and C4F8 (paragraphs 0057-0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CH2F2, CHF3 and C4F8 as the plasma deposition gas chemistry as suggested by Matsuoka in the method of processing microelectronics as disclosed by Topping in view of Nishimura because Matsuoka teaches those gases are the film forming gas for CF film by plasma deposition (paragraphs 0057-0058).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Topping (US20190294050) as applied to claims 1- 3, 8-14,18 and 20-21 above, and further in view of Kitagaito (US20160086817).
Regarding claim 19, Topping teaches all limitations of this claim, except the plasma deposition of the protective coating uses a gas chemistry comprising SiCl4. Topping teaches the silicon protective film is formed by plasma deposition (paragraph 0042). However, Kitagaito teaches a plasma etching method (abstract) and discloses a silicon containing film (silicon oxide and silicon nitride, which are also the silicon containing film in Watanabe, see column 5 lines 20-31), is deposited by plasma CVD using silicon contain gas such as SiCl4 (paragraph 0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SiCl4 as the plasma deposition gas chemistry as suggested by Kitagaito in the method of processing microelectronics as disclosed by Topping because Kitagaito teaches SiCl4 is the film forming gas for silicon containing film by plasma deposition (paragraph 0062).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717